Opinion issued August 13, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-18-00379-CV
                            ———————————
                          MIRIAM BLANK, Appellant
                                         V.
                            JACK NUSZEN, Appellee



                   On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Case No. 2008-51454


                          MEMORANDUM OPINION

      Appellant, Miriam Blank, has filed a notice of appeal of the trial court’s order

denying her motion to vacate a “Default Order in Suit To Modify Parent-Child

Relationship.” We dismiss the appeal for want of jurisdiction.
      Generally, appellate courts have jurisdiction only over appeals from final

judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Ne.

Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). And an appellate

court also has jurisdiction to consider an appeal from an interlocutory order if a

statute explicitly provides jurisdiction. See CMH Homes v. Perez, 340 S.W.3d 444,

447–48 (Tex. 2011); Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992)

(orig. proceeding). In this case, the trial court’s order denying the motion to vacate

is neither an appealable interlocutory order nor a final judgment. See Lehmann, 39
S.W.3d at 195 (“A judgment is final for purposes of appeal if it disposes of all

pending parties and claims in the record, except as necessary to carry out the

decree.”); see, e.g., TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (authorizing

appeals from certain interlocutory orders).

      Accordingly, the Clerk of this Court notified Blank that the appeal was subject

to dismissal for want of jurisdiction unless she caused to be filed a supplemental

clerk’s record containing documents showing that the trial court had signed a final,

or otherwise appealable, order or filed a written response showing how this Court

has jurisdiction over the appeal. See TEX. R. APP. P. 42.3(a). Blank has not

responded.

      We dismiss the appeal for want of jurisdiction and dismiss as moot all pending

motions.

                                          2
                                 PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                        3